RENDERED: AUGUST 20, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1549-MR

THOMAS MOORE                                                         APPELLANT


                       APPEAL FROM TODD CIRCUIT COURT
v.                      HONORABLE TYLER L. GILL, JUDGE
                            ACTION NO. 18-CR-00011


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                            REVERSING AND REMANDING

                                         ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Thomas Moore, pro se, appeals from the denial of a motion to

vacate pursuant to RCr1 10.26 and CR2 61.02, entered by the Todd Circuit Court

on June 26, 2019. Following a careful review of the record, the briefs, and the law,

we reverse and remand.


1
    Kentucky Rules of Criminal Procedure.
2
    Kentucky Rules of Civil Procedure.
                   FACTS AND PROCEDURAL BACKGROUND

                On July 18, 2018, Moore pled guilty to careless driving;3 driving

under the influence, fourth offense (DUI 4th), with aggravated circumstances;4

expired registration;5 no insurance;6 driving on a suspended license, second

offense;7 with both felonies enhanced by the amended charge of being a persistent

felony offender in the second degree (PFO II). Moore was sentenced the same

day, receiving ten years in prison for both the DUI 4th and driving on a suspended

license, second offense–the maximum sentence as a result of the PFO enhancement

of each Class D offense. The sentence was probated for five years. However,

mere days after being placed on probation, Moore violated the conditions of his

release by failing to report to his probation officer.8 As a result, his probation was

revoked, and Moore was resentenced to the 10-year sentence on each of the

enhanced felonies. Oddly, and additionally, the Court also sentenced Moore to 20




3
    Kentucky Revised Statutes (KRS) 189.290, a violation.
4
    KRS 189A.010(5)(d), a Class D felony.
5
    KRS 186.170, a violation.
6
    KRS 304.39-080, a violation.
7
    KRS 189A.090(2)(b), a Class D felony.
8
 Although signed on July 18, 2018, Moore’s order of probation and motion to revoke probation
were literally entered the same day on July 27, 2018.



                                               -2-
years separately for the PFO II charge, running all three charges concurrently.9

Moore eventually, pro se, moved the trial court for a new trial and to vacate his

sentence pursuant to RCr 10.26 and CR 61.02. His motion was denied, and this

belated appeal followed.

                                        ANALYSIS

              In Commonwealth v. Jones, 283 S.W.3d 665, 668 (Ky. 2009), the

Court discussed the palpable error rule of RCr 10.26, stating:

              an unpreserved error may be noticed on appeal only if the
              error is “palpable” and “affects the substantial rights of a
              party,” and even then relief is appropriate only “upon a
              determination that manifest injustice has resulted from
              the error.” An error is “palpable,” we have explained,
              only if it is clear or plain under current law, Brewer v.
              Commonwealth, 206 S.W.3d 343 (Ky. 2006), and in
              general a palpable error “affects the substantial rights of a
              party” only if “it is more likely than ordinary error to
              have affected the judgment.” Ernst v. Commonwealth,
              160 S.W.3d 744, 762 (Ky. 2005). But see United States
              v. Olano, [507 U.S. 725, 735, 113 S. Ct. 1770, 123 L. Ed.
              2d 508 (1993)] (discussing the federal “plain error”
              standard and noting, without deciding, that there may be
              forfeited errors so fundamental that they “can be
              corrected regardless of their effect on the outcome.”). An
              unpreserved error that is both palpable and prejudicial
              still does not justify relief unless the reviewing court
              further determines that it has resulted in a manifest

9
  KRS 532.080. Moore was originally charged with PFO in the first degree (PFO I) as well as
two other misdemeanors that were dismissed. We note that all of Moore’s prior felony charges
applicable for PFO I were Class D offenses. Therefore, pursuant to subsection (6), Moore could
have received no worse sentence had he pled guilty to, or been found guilty of, PFO I.
Moreover, under these facts, Moore was also eligible for probation under either charge.
Consequently, Moore’s plea was certainly no “bargain.”



                                             -3-
             injustice, unless, in other words, the error so seriously
             affected the fairness, integrity, or public reputation of the
             proceeding as to be “shocking or jurisprudentially
             intolerable.” Martin v. Commonwealth, 207 S.W.3d 1, 4
             (Ky. 2006).
Although Jones involved an interpretation of palpable error under the criminal

rules, the language in CR 61.02 is identical. Thus, cases involving RCr 10.26 are

relevant in analyzing CR 61.02.

             Under the clear holding of Jones, palpable error relief is not available

unless three conditions are present: the error must have (1) been clear or plain

under existing law, (2) been more likely than ordinary error to have affected the

judgment, and (3) so seriously affected the fairness, integrity, or public reputation

of the proceeding to have been jurisprudentially intolerable. 283 S.W.3d at 668.

In this case, the trial court’s judgment and ruling on Moore’s motion constituted

palpable error because it imposed a 20-year prison sentence solely for the PFO II

charge. KRS 532.080 describes how PFO charges serve to enhance other charges

but does not authorize separate punishment for such a status offense.

             Conviction as a Persistent Felony Offender is not a
             charge of an independent criminal offense but rather a
             particular criminal status. Consequently double jeopardy
             does not attach. Persistent Felony Offender proceedings
             involve the status of the offender and the length of the
             punishment, not a separate or independent criminal
             offense.




                                          -4-
White v. Commonwealth, 770 S.W.2d 222, 224 (Ky. 1989). See also

Commonwealth v. Derringer, 386 S.W.3d 123, 126 (Ky. 2012). Thus, this error is

clear and plain under existing law. Clearly, the error affected the judgment

because without the invalid separate sentence for the PFO II charge, Moore would

have been sentenced to serve ten years in prison as the order stated his sentences

were to run concurrently. Such error seriously affected the fairness of the

proceeding and is “jurisprudentially intolerable” within the meaning of RCr 10.26

and CR 61.02. Accordingly, we must reverse.

               We further take issue with the trial court’s order revoking Moore’s

probation. We review probation revocation orders for abuse of discretion.

Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citing

Commonwealth v. Lopez, 292 S.W.3d 878 (Ky. 2009)). We will reverse only if we

find “the trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported

by sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999). We “will not hold a trial court to have abused its discretion unless its

decision cannot be located within the range of permissible decisions allowed by a

correct application of the facts to the law.” Blankenship v. Commonwealth, 494

S.W.3d 506, 508 (Ky. App. 2015) (citing Miller v. Eldridge, 146 S.W.3d 909, 915

(Ky. 2004)).

               KRS 439.3106 provides the criteria for revoking probation, stating:


                                          -5-
             (1) Supervised individuals shall be subject to:

                (a) Violation revocation proceedings and possible
                    incarceration for failure to comply with the
                    conditions of supervision when such failure
                    constitutes a significant risk to prior victims of the
                    supervised individual or the community at large,
                    and cannot be appropriately managed in the
                    community; or

                (b) Sanctions other than revocation and incarceration
                    as appropriate to the severity of the violation
                    behavior, the risk of future criminal behavior by
                    the offender, and the need for, and availability of,
                    interventions which may assist the offender to
                    remain compliant and crime-free in the
                    community.

KRS 439.3106(1)(a)-(b). The Andrews Court considered the applicability of the

statute to revocation proceedings, and held:

             We conclude that KRS 439.3106(1) requires trial courts to
             consider whether a probationer’s failure to abide by a
             condition of supervision constitutes a significant risk to
             prior victims or the community at large, and whether the
             probationer cannot be managed in the community before
             probation may be revoked.

Andrews, 448 S.W.3d at 780.

             In revoking Moore’s probation, the trial court made no specific

written findings as to the essential elements of KRS 439.3106 in its order, and it is

not clear from the record whether the trial court followed Andrews and the




                                          -6-
statutory criteria under KRS 439.3106 in revoking Moore’s probation.10 Thus, we

must reverse the orders pertaining to the revocation of Moore’s probation and

remand this matter with instructions for the trial court to hold a revocation hearing

and make appropriate findings–preferably in writing.11 These findings must not

merely perfunctorily cite the statutory language in KRS 439.3106. Rather, they

must include proof from the record established by a preponderance of the evidence

as to how Moore violated the terms of his release and the statutory criteria for

revocation. Helms v. Commonwealth, 475 S.W.3d 637, 645 (Ky. App. 2015).

              As a final thought, we note additional post-conviction relief may also

be available to Moore under RCr 11.42. Contrary to the Commonwealth’s

assertions in its brief, this appeal serves as a direct appeal and does not necessarily

preclude a later, appropriate collateral attack.



10
  It appears the court erroneously utilized a standard probation revocation form based on
violations of KRS 533.050 which was drafted prior to the adoption of KRS 439.3106.
11
   Written findings are not required if oral findings are made and are sufficient. Commonwealth
v. Alleman, 306 S.W.3d 484, 487 (Ky. 2010). However, it is well-established that courts speak
through their written orders.

              A trial court “speaks only through written orders entered upon the
              official record.” [Kindred Nursing Ctrs. Ltd. P’ship v. Sloan,] 329
              S.W.3d 347, 349 (Ky. App. 2010). “[A]ny findings of fact and
              conclusions of law made orally by the circuit court at an
              evidentiary hearing cannot be considered by this Court on appeal
              unless specifically incorporated into a written and properly entered
              order.” Id.

Castle v. Castle, 567 S.W.3d 908, 916 (Ky. App. 2019).

                                              -7-
                                 CONCLUSION

            Therefore, and for the forgoing reasons, the orders entered by the

Todd Circuit Court are REVERSED, and this matter is REMANDED with

instructions to hold a revocation hearing and make appropriate findings as required

by KRS 439.3106.



            ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Thomas Moore, pro se                       Daniel Cameron
Pineville, Kentucky                        Attorney General of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -8-